Exhibit 10.15

December 16, 2004

 

Mr. Steven Nelson

[Address]

[Address]

 

Dear Steve:

 

Congratulations! We are pleased to confirm the terms and conditions of your
promotion with Health Net, Inc (the “Company”). We are confident that you will
continue to make a valuable contribution to the Company’s growth and
development. Your signature will represent the discussions and agreements
reached between you and the Company to amend the June 16, 2004 letter setting
forth the terms and conditions of your employment by the Company (the
“Agreement”). Capitalized terms used, but not otherwise defined herein, shall
have the meaning ascribed to such terms in the Agreement.

 

Accordingly, in conformance with Section 17 of the Agreement, you and the
Company hereby agree and acknowledge that each of the sections of the Agreement
listed below is amended and restated effective January 1, 2005 as follows:

 

  1. Salary. You will be paid a monthly base salary of $33,333.33, less
applicable withholdings, (payable on a bi-weekly basis) (“Base Salary”), which
covers all hours worked. Generally, your base salary will be reviewed annually
but the Company reserves the right to change your compensation from
time-to-time.

 

  2. Duties. Your job title will be President, Health Net Northeast and your
position will be located in Shelton, Connecticut. Your responsibility will be
for the overall management of the Company’s subsidiary Health Plans located in
Connecticut, New Jersey and New York, but you may be assigned other duties as
needed and your duties may change from time to time on reasonable notice, based
on your skills and the needs of the Company. You will report to Jeffrey Folick,
EVP Regional Health Plans and Specialty Companies, but your reporting
relationship may be changed from time-to-time at the discretion of the Company.

 

  7.

Stock Options. You have been granted an option to purchase 20,000 shares of the
common stock of Health Net, Inc. on June 14, 2004. These options have a ten-year
term and vest at the rate of 1/4th of the shares covered thereby on each of the
first through fourth anniversaries of the grant date. Upon approval by the
Compensation and Stock Option Committee of the Board of Directors of your
achievement of documented



--------------------------------------------------------------------------------

 

performance goals, you will be granted an option to purchase 20,000 shares of
the common stock of Health Net, Inc. If the Compensation and Stock Option
Committee of the Board of Directors approves your achievement of the documented
performance goals, you will be granted an additional 10,000 shares of common
stock of Health Net, Inc. The 30,000 options granted to you will be granted
under the applicable Health Net, Inc. Stock Option Plan, in accordance with and
subject to each term of such plan and the Company’s form of option agreement as
adopted by the Compensation and Stock Option Committee of the Board of Directors
of the Company (the “Company”). These options will have a ten-year term (subject
to earlier termination as provided in the Stock Option Agreement or the Stock
Option Plan) and will have an exercise price equal to the closing sales price of
the Common Stock on the date of grant. The option will vest at the rate of 50%
on the 2nd anniversary, 25% on the 3rd anniversary and 25% on the 4th
anniversary of the grant date. As set forth in the applicable Stock Option Plans
and in the Stock Option Agreement used by the Company, vesting of your options
may be accelerated upon the consummation of certain “Change in Control”
transactions (as defined in such documents) subject to the terms and conditions
of such documents. Please note that the definition of “Change in Control”
contained in these documents is different in various respects from the
definition set forth in Section 11(d) of your Agreement.

 

Except as expressly provided in this letter, the terms and conditions of the
Agreement (including, without limitation, the at-will employment term) shall
remain in full force and effect. Please confirm your agreement with and
acceptance of these terms by signing one copy of this letter and returning it to
me. The other copy is for your records. If you have any questions or there is
any matter addressed in this letter that you wish to discuss further, please do
not hesitate to contact me.

 

Sincerely, /s/    Jay Gellert

Jay Gellert

President & Chief Executive Officer

 

I agree to the amendments to the terms of my letter agreement of June 14, 2004
as set forth in this letter.

 

/s/    Steven H. Nelson Steven H. Nelson

  Date: December 16, 2004  